PER CURIAM.
Petition for suspension by consent denied. However, the Bar Association may resubmit the matter under the same docket number by filing a petition for disciplinary action, in which the parties may waive the appointment of a commissioner. The parties shall file the transcript of the investigatory hearing and may jointly submit other evidence, including depositions and stipulations of facts pertaining to misconduct and aggravating and mitigating factors. The parties may also submit briefs which include recommendations for the appropriate penalty, but the ultimate determination of penalty shall remain within the sole authority of this court. The court may decide the case with or without oral argument and with or without a full opinion.